--------------------------------------------------------------------------------

NEITHER THIS NOTE, THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE, OR THE
SECURITIES WHICH MAY BE ISSUED TO THE HOLDER OF THIS NOTE HAVE BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
FEDERAL AND STATE SECURITIES LAWS PROVIDED BY REGULATION S UNDER THE SECURITIES
ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED, ASSIGNED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF WITHOUT COMPLIANCE WITH SUCH REQUIREMENTS
OR A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO THE OBLIGOR THAT SUCH TRANSFER
WILL NOT RESULT IN ANY VIOLATION OF SUCH LAWS OR AFFECT THE LEGALITY OF THEIR
ISSUANCE.

CONVERTIBLE PROMISSORY NOTE

US$ 40,000 February 4, 2009

                    FOR VALUE RECEIVED, the undersigned, Star Resorts
Development Inc., a Nevada corporation (the "Obligor"), hereby promises to pay
to the order of Blue Mint Exploration Inc (the "Holder"), the principal sum of
Forty Thousand dollars ($40,000) payable as set forth below. The Obligor also
promises to pay to the order of the Holder interest on the principal amount
hereof at a rate of 9% per annum, which interest shall be payable as set forth
below. Interest shall be calculated on the basis of the year of 365 days and for
the number of days actually elapsed. The payments of principal and interest
hereunder shall be made in coin or currency of the United States of America
which at the time of payment shall be legal tender therein for the payment of
public and private debts.

                    This Note shall be subject to the following additional terms
and conditions:

                    1.      Payments. Subject to prior conversion or
acceleration, all principal due hereunder shall be payable in one (1)
installment on February 4, 2011 (the “Maturity Date”). Subject to prior
conversion or acceleration, interest shall be payable semi-annually. The first
such interest payment shall be due the first day of the first month following
180 days from the date of this Note. Subsequent interest payments will be due
and payable on the first day of the month every six months thereafter.
Notwithstanding the foregoing, the final interest payment shall be due and
payable on the Maturity Date. In the event that any payment to be made hereunder
shall be or become due on Saturday, Sunday or any other day which is a legal
bank holiday under the laws of the State of Florida, such payment shall be or
become due on the next succeeding business day.

                    2.      Prepayment. The Obligor and the Holder understand
and agree that the principal amount of this Note together with all accrued
interest due thereon can be prepaid by Obligor at any time without penalty,
commencing March 4th, 2009.

--------------------------------------------------------------------------------

                    3.      Conversion Terms. At any time on or after the date
hereof, this Note shall be convertible (in whole or in part), at the option of
the Holder (the "Conversion Option"), into such number of fully paid and
non-assessable shares of Common Stock (the "Conversion Rate") as is determined
by dividing (x) that portion of the outstanding principal balance and accrued
interest under this Note as of such date that the Holder elects to convert by
(y) the Conversion Price (as defined in clause 3 (b) hereof) then in effect on
the date on which the Holder faxes a notice of conversion (the "Conversion
Notice"), duly executed, to the Obligor (facsimile number 1 305 728 5288),
Attn.: Alejandro Aparicio, CEO) (the "Voluntary Conversion Date"), provided,
however, that the Conversion Price shall be subject to adjustment as described
in clause 3 (d) below. The Holder shall deliver this Note to the Obligor at such
time that this Note fully converted. With respect to partial conversions of this
Note, the Obligor shall keep written records of the amount of this Note
converted as of each Conversion Date.

  a)

The term "Closing Price" shall mean, on any particular date:

          (i)

The closing price per share of the Common Stock on such date on the OTC Bulletin
Board or another registered national stock exchange on which the Common Stock is
then listed, or if there is no such price on such date, then the closing bid
price on such exchange or quotation system on the date nearest preceding such
date; or

          (ii)

If the Common Stock is not listed then on the OTC Bulletin Board or any
registered national stock exchange, the closing bid price for a share of Common
Stock in the over-the-counter market, as reported by the OTC Bulletin Board or
in the National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date; or

          (iii)

If the Common Stock is not then reported by the OTC Bulletin Board or the
National Quotation Bureau Incorporated (or similar organization or agency
succeeding to its functions of reporting prices), then the average of the "Pink
Sheet" prices for the relevant conversion period, as determined in good faith by
the Holder; or

          (iv)

if the Common Stock is not then publicly traded the fair market value of a share
of Common Stock as determined by the Holder and reasonably acceptable to the
Obligor.

          b)

The term "Conversion Price" shall mean 100% of the average Closing Prices from
the ten Trading Days immediately preceding the Voluntary Conversion Date,
subject to adjustment under clause 3 (d) hereof. Interest shall be computed on
the basis of a 360-day year of twelve (12) 30-day months and shall accrue
commencing on the Issuance Date.

2

--------------------------------------------------------------------------------


  c)

Mechanics of Conversion: Not later than three (3) Trading Days after any
Conversion Date, the Obligor or its designated transfer agent, as applicable,
shall issue and deliver to the Holder as specified in the Conversion Notice,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled (the "Delivery Date"). If
in the case of any Conversion Notice such certificate or certificates are not
delivered to or as directed by the applicable Holder by the Delivery Date, the
Holder shall be entitled by written notice to the Obligor at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Obligor shall immediately return this Note
if tendered for conversion, whereupon the Obligor and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice of revocation shall be payable through the date notice of rescission is
given to the Obligor.

        d)

Adjustment of Conversion Price: The Conversion Price shall be subject to
adjustment. If the Obligor shall at any time or from time to time after the
Issuance Date, effect a stock split of the outstanding Common Stock, the
applicable Conversion Price in effect immediately prior to the stock split shall
be proportionately decreased. If the Obligor shall at any time or from time to
time after the Issuance Date, combine the outstanding shares of Common Stock,
the applicable Conversion Price in effect immediately prior to the combination
shall be proportionately increased. Any adjustments under this clause 3 (d)
shall be effective at the close of business on the date the stock split or
combination occurs.

                    4.      No Waiver. No failure or delay by the Holder in
exercising any right, power or privilege under the Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. No course of dealing
between the Obligor and the Holder shall operate as a waiver of any rights by
the Holder.

                    5.      Waiver of Presentment and Notice of Dishonor. The
Obligor and all endorsers, guarantors and other parties that may be liable under
this Note hereby waive presentment, notice of dishonor, protest and all other
demands and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

                    6.      Place of Payment. All payments of principal of this
Note and the interest due hereon shall be made at such place as the Holder may
from time to time designate in writing.

3

--------------------------------------------------------------------------------

                    7.      Events of Default. The entire unpaid principal
amount of this Note and the interest due hereon shall, at the option of the
Holder exercised by written notice to the Obligor forthwith become and be due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived, if any one or more of the following
events (herein called "Events of Default") shall have occurred (for any reason
whatsoever and whether such happening shall be voluntary or involuntary or come
about or be effected by operation of law or pursuant to or in compliance with
any judgement, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) and be continuing at the time of such
notice:

                    (a)      if default shall be made in the due and punctual
payment of the interest and/or principal of this Note when and as the same shall
become due and payable, whether at maturity, or by acceleration or otherwise,
and such default have continued for a period of five (5) business days following
Obligor’s receipt of written notice from Obligor advising of such default;

  (b)

if the Obligor shall:

          (i)

admit in writing its inability to pay its debts generally as they become due;

          (ii)

file a petition in bankruptcy or petition to take advantage of any insolvency
act;

          (iii)

make assignment for the benefit of creditors;

          (iv)

consent to the appointment of a receiver of the whole or any substantial part of
its property;

          (v)

on a petition in bankruptcy filed against it, be adjudicated a bankrupt;

          (vi)

file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State, district or territory thereof; or

                    (c)      if the court of competent jurisdiction shall enter
an order, judgment, or decree appointing, without the consent of the Obligor, a
receiver of the whole or any substantial part of the Obligor's property, and
such other, judgment or decree shall not be vacated or set aside or stayed with
ninety (90) days from the date of entry thereof;

                    (d)      if, under the provisions of any other law for the
relief or aid of debtors, any court or competent jurisdiction shall assume
custody or control of the whole or any substantial part of Obligor's property
and such custody or control shall not be terminated or stayed within (90) days
from the date of assumption of such custody or control; and

4

--------------------------------------------------------------------------------

                    (e)      if (i) the Obligor sells, licenses, or otherwise
transfers all or substantially all of its assets or (ii) merges with or into
another entity in a change of control transaction.

                    8.      Remedies. In case any one or more of the Events of
Default specified in Section 7 hereof shall have occurred and be continuing, the
Holder may proceed to protect and enforce its rights whether by suit and/or
equity and/or by action law, whether for the specific performance of any
covenant or agreement contained in this Note or in aid of the exercise of any
power granted in this Note, or the Holder may proceed to enforce the payment of
all sums due upon the Note or enforce any other legal or equitable right of the
Holder.

                    9.      Severability. In the event that one or more of the
provisions of this Note shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

                    10.      Governing Law This Note and the right and
obligations of the Obligor and the Holder shall be governed by and construed in
accordance with the laws of the State of Florida. Any action to enforce this
Note shall be in the federal or state courts of Florida situated in Miami-Dade
County.

                    IN WITNESS WHEREOF, Star Resorts Development Inc has signed
this Note as of the 4th Day of February 2009.

  OBLIGOR:           STAR RESORTS DEVELOPMENT INC         By: /s/ Alejandro
Aparicio             Alejandro Aparicio             CEO         HOLDER          
BLUE MINT EXPLORATION INC       By: /s/ Roger Knox             Roger Knox

5

--------------------------------------------------------------------------------